Bleckley, Chief Justice.
• 1. In the house hog bones, in the garden hog hair, hog entrails, hog meat, buried m the earth, refusal of the occupant of the premises to permit a search without legal warrant, his abrupt departure from home whilst the warrant was being procured, his flight or retreat to a point more than fifty miles distant, and his continuous absence until arrested and brought back for trial, aré strongly suggestive of a suspicious intercourse on his part with some hog or other. The jury were of opinion that it was the hog described in the indictment; and as he was a near neighbor to that hog, and as it disappeared about that time and its owner went in search of it as a stolen hog, and as the hair and the meat found buried in the garden looked like the hair and meat of that hog, it is highly probable that the jury were not mistaken.
2. Complaint is made that a witness was allowed to testify that the owner was hunting for the animal “ as a stolen *312hog.” And so he was, undoubtedly. He would not want to look in a dwelling-house, or under the ground in a garden, for a strayed hog 5 and such were the places searched. How the witness ascertained that the owner regarded it as stolen, whether from acts alone, or from declarations and acts together, does not appear; but if the prisoner or his counsel had wanted to learn this, the witness ought to have been interrogated on the sources - of his knowledge. He testified as if he knew the fact somehow, and if he knew it, he could state it as explanatory of the mode and purpose of the search. He was present at the search and assisted in conducting it on the owner’s behalf. Moreover, the prisoner himself was present, face to face with the owner, when the investigation began, and when steps were taken to enter upon the search with due legal authority. He ,could have had no doubt that the owner was looking for stolen property. • Any man who inters his poik may expect the late departed hog to be hunted for as stolen, if it is hunted for at all, on his premises.
Judgment affirmed.